EXHIBIT 10.1


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of May
9, 2019 (the “Commencement Date”), by and between A. M. Castle & Co., a Maryland
corporation (the “Employer”), and Jeremy Steele, a resident of Naperville,
Illinois (the “Employee”).
WITNESSETH:
WHEREAS, Employer and Employee agree that this Agreement represents the entire
agreement relative to Employee’s employment with Employer, and shall supersede
any other contrary understanding, belief, offer, or communication, whether in
writing or otherwise.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
1.Employment. Employer will employ Employee, and Employee hereby accepts such
employment, upon the terms and subject to the conditions set forth in this
Agreement. Employee shall be employed by Employer but may serve (and if
requested by Employer shall serve) as an officer and/or director of any
subsidiary or affiliate of Employer.
2.Term. The term of employment under this Agreement shall commence on the
Commencement Date and shall continue for three (3) years thereafter (such
three-year period, the “Initial Term”) unless sooner terminated as contemplated
herein; provided, however, that, unless sooner terminated as contemplated
herein, beginning on the first day after the Initial Term and on every
anniversary of such date thereafter (each a “Renewal Date”), the then-existing
term of this Agreement shall automatically be renewed one additional year (any
such renewal term, an “Extension Period”) unless either party gives the other
written notice of non-renewal not less than one hundred eighty days (180) days
prior to the end of the Initial Term (or the Extension Period, as applicable).
For the avoidance of doubt, notice of non-renewal of this Agreement given at any
other time shall be void and ineffective. Upon the date of expiration of the
term of this Agreement, Employee shall cease to be employed and shall have no
further rights, including but not limited to rights under Section 8, or
obligations hereunder, except obligations set forth in Sections 3, 10 and 11.
3.Compensation and Benefits.
(a)    Employer shall pay to Employee as compensation for all services rendered
by Employee a base salary of $260,000.00 per year during the Initial Term, or
such other sums as the parties may mutually agree on from time to time, payable
in accordance with Employer’s regular payroll practices as in effect from time
to time with respect to all office employees of Employer,


1

--------------------------------------------------------------------------------

EXHIBIT 10.1


but no less frequently than monthly (“Base Salary”). The Employer’s board of
directors (the “Board”) or, if the same is established, the human resources or
compensation committee of the Board (the “Compensation Committee”) shall have
the right to increase Employee’s Base Salary from time to time, and Employee
shall be entitled to an annual or more frequent review thereof as determined by
the Board, with the first such review to occur in the first calendar quarter of
Employer’s 2020 fiscal year. Such increased Base Salary then shall become
Employee’s “Base Salary” for purposes of this Agreement.
(b)    The Board or Compensation Committee, in its good faith discretion,
reasonably exercised, may, with respect to any year during the term hereof,
award an incentive opportunity bonus or bonuses to Employee; provided, however,
that Employer shall annually provide Employee with a short-term incentive plan
(the “STIP”) to be determined by the Board or the Compensation Committee.
Employee’s target payment under the STIP (the “Target STIP”) shall be forty
percent (40%) of Base Salary, and Employee’s maximum payment under the STIP
shall be such amounts as may be approved by the Board or the Compensation
Committee. The STIP shall be on the terms and conditions as determined by the
Compensation Committee and established by written summary delivered to Employee
no later than March 15 of the applicable year(s). The compensation provided for
in this Section 3(b) shall be in addition to any pension, 401(k), or profit
sharing payments set aside or allocated for the benefit of Employee in either a
tax qualified plan or otherwise.
(c)    Employer shall reimburse Employee for all reasonable expenses incurred by
Employee in the performance of his duties under this Agreement, in accordance
with Employer’s expense reimbursement policy; provided, however, that Employee
must furnish to Employer an itemized account, in form satisfactory to Employer,
in substantiation of such expenditures.
(d)    Employee shall be entitled to such fringe benefits including, but not
limited to, life, medical, disability, and family insurance benefits as may be
provided from time to time by Employer to other senior vice presidents of
Employer and on an economic basis consistent with past practices and policies of
Employer.
(e)    To the extent permitted by applicable law and terms of the benefit plans,
Employer shall include in Employee’s credited service, in any case where
credited service is relevant in determining eligibility for or benefits under
any employee benefits plan, Employee’s service for any parent, subsidiary or
affiliate of Employer or for any entity acquired by, or other predecessor of,
Employer.
(f)    Employer shall provide Employee with either (i) an Employer-leased
vehicle, all costs (gas, insurance, maintenance, etc.) paid, or (ii) an auto
allowance, and a mobile telephone allowance during the term of the Agreement, as
may be provided from time to time by


2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Employer to other senior vice presidents of Employer and on an economic basis
consistent with past practices and policies of Employer.
(g)    The amount of expenses eligible for reimbursement or in-kind benefits
provided during a calendar year may not affect the expenses eligible for
reimbursement to be provided in any other calendar year. Reimbursement of
eligible expenses will be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred and the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
(h)    Long-Term Compensation
(i)    Employee will receive a grant of 15,000 shares of restricted stock
pursuant to Employer’s 2017 Management Incentive Plan (the “MIP”) upon his hire.
(ii)    Employee shall be eligible to participate in such long-term incentive
compensation plans that have been approved or may in the future be approved by
the shareholders of Employer and administered by the Board.
(iii)    For the avoidance of doubt, Employee hereby acknowledges and agrees
that neither Employer’s 2017 Restructuring (the “Restructuring”) nor any
transactions contemplated pursuant thereto, shall constitute a Change in Control
(or term of similar import), as defined herein.
(iv)    For purposes of this Section 3(h), Employee shall be considered to have
“continued employment” on a given date notwithstanding (a) Employee’s death or
termination by Employer due to disability on or before such date,
(b) termination by Employee of his employment hereunder on or before such date
for good reason, or (c) termination by Employer of Employee’s employment
hereunder on or before such date without good cause.
(i)    If Employee’s employment hereunder terminates effective at the end of the
Initial Term or any Extension Period solely by reason of a non-renewal thereof
in accordance with Section 2 hereof (and, for avoidance of doubt, not under any
circumstances specified in Section 7 or 8 hereof), Employee shall be entitled to
receive the compensation and benefits set forth in this Section 3(i).
(i)    If such termination is by reason of a non-renewal by Employer, Employee
shall be entitled to receive (A) all salary earned but not yet paid through the
date of termination, and (B) any prior-year STIP compensation earned but not yet
paid, and the prorated portion of any current year STIP compensation as and when
determined in the


3

--------------------------------------------------------------------------------

EXHIBIT 10.1


ordinary course of the calculation of current year STIP award due to other
senior vice presidents of Employer.
(ii)    If such termination is by reason of a non-renewal by Employee, Employee
shall be entitled to receive all salary earned but not yet paid through the date
of termination.
4.    Duties. Employee is engaged and shall serve as Senior VicePresident,
General Counsel &Secretary of Employer and, as may be requested by Employer from
time to time, any other direct or indirect subsidiaries of Employer that may be
formed or acquired. In addition, Employee shall have such other duties and hold
such other offices as may from time to time be reasonably assigned to him by
Employer’s President and consistent with the office of Senior Vice-President,
General Counsel & Secretary. These services shall be provided from offices
located in Oak Brook, Illinois, or such other location as may be mutually
agreed.
5.    Extent of Services; Vacations and Days Off.
(a)    During the term of his employment under this Agreement, Employee shall
devote substantially his full business time, energy and attention to the benefit
and business of Employer as may be necessary in performing his duties pursuant
to this Agreement, subject to the following sentence. Employee shall not provide
services of a business nature to any other person except that Employee may
engage in the Permitted Activities (as defined in Section 11(e)) provided that
such activities do not significantly interfere with Employee’s performance of
his duties hereunder. In order to maximize Employee’s efficiency and
effectiveness for Employer, Employee may utilize the services of his executive
assistant to assist Employee with de minimis personal matters.
(b)    Employee shall be entitled to paid time off (“PTO”) in accordance with
the policy of Employer as may be established from time to time by Employer and
applied to other senior vice presidents of Employer; provided, however, that
Employee shall annually be entitled to the maximum amount of PTO afforded to any
other senior vice president of Employer, but no less than four (4) weeks per
full calendar year worked.
6.    [Reserved]
7.    Illness or Incapacity; Termination on Death or Permanent Disability.
(a)    If during the term of this Agreement Employee becomes permanently
disabled, as defined below, or dies, Employer shall pay to Employee or his
estate compensation through the date of death or determination of permanent
disability, including salary, any prior-year STIP compensation earned but not
yet paid and the prorated portion of any current year STIP as


4

--------------------------------------------------------------------------------

EXHIBIT 10.1


and when determined in the ordinary course of the calculation of current year
STIP due to other senior vice presidents of Employer. Employer shall continue to
provide medical insurance and other benefits to which Employee’s dependents
would otherwise have been entitled for 90 days following the date of death or
determination of permanent disability, provided that Employee and Employee’s
dependents, as applicable, shall continue to pay the active-employee
contribution toward such benefits. Effective upon the date of death or
determination of permanent disability, any and all options, rights or awards
under any of Employer’s incentive compensation plans that have been granted to,
and that have not been forfeited by, Employee before the date of death or
termination on account of permanent disability shall immediately vest on a
prorated basis to reflect the portion of the applicable vesting period lapsed as
of the date of death or termination on account of permanent disability. Except
for the benefits set forth in the preceding sentences and any life or disability
insurance benefits included in the benefit package provided at such time by
Employer to Employee, Employer shall have no additional financial obligation
under this Agreement to Employee or his estate. After receiving the payments and
health, life, or disability insurance benefits provided in this subparagraph
(a), Employee and his estate shall have no further rights under this Agreement.
(b)    The terms “permanently disabled” and “permanent disability” as used in
this Agreement shall mean that Employee is unable to engage in any substantial
gainful activity for a period of at least ninety (90) consecutive days (provided
that a return to full work status of less than five full days shall be deemed
not to interrupt the calculation of such 90 days), or one hundred twenty (120)
days in any twelve (12) month period, by reason of any physical or mental
impairment. In the event that Employee becomes “permanently disabled,” the Board
may terminate Employee’s employment under this Agreement upon written notice. If
any determination with respect to “permanent disability” is disputed by
Employee, Employee agrees to abide by the determination of a qualified,
independent physician selected by Employer in good faith. Employee agrees to
make himself available for and submit to examinations by such physician as may
be reasonably directed by the Board. Failure to submit to any such examination
shall constitute a breach of a material part of this Agreement.
(c)    All rights of Employee under this Agreement (other than rights already
accrued) shall terminate upon Employee’s permanent disability, although Employee
shall continue to receive any disability benefits to which he may be entitled
under any disability income insurance that may be carried by or provided by
Employer from time to time. For the avoidance of doubt, during any period of
disability, illness or incapacity during the term of this Agreement that renders
Employee at least temporarily unable to perform the services required under this
Agreement and does not result in Employee’s permanent disability, Employee shall
receive the compensation payable under Section 3(a) of this Agreement plus any
STIP compensation earned during such period, less any benefits received by him
under any disability insurance carried by or provided by Employer.


5

--------------------------------------------------------------------------------

EXHIBIT 10.1


8.    Terminations Other Than For Death or Disability.
(a)    By Employee
(i)    Employee may terminate his employment hereunder for any reason whatsoever
other than “good reason” upon giving at least thirty (30) days’ prior written
notice. In addition, Employee shall have the right to terminate his employment
hereunder at any time for “good reason.” As used herein, “good reason” means the
occurrence of any of the following: (1) the relocation of Employee’s office to a
location outside the State of Illinois or more than fifty (50) miles from its
present location, (2) Employee no longer holds the position (or a position of
equal or greater authority and responsibility) held by Employee on the
Commencement Date, (3) a change in reporting structure of Employer where
Employee is required to report to someone holding a title or position different
from the title or position of the person to whom Employee was required to report
on the Commencement Date, unless that person has been identified as the intended
successor to the person to whom Employee reports on the Commencement Date,
(4) any action or inaction that constitutes a material breach by Employer of
this Agreement (other than with respect to any provision of this Agreement
covered by any of clauses (1) through (3) of this definition of “good reason”),
or (5) any Change in Control in connection with which (A) this Agreement is not
assumed or continued by any purchaser, acquirer, controlling person or successor
to Employer (an “Acquiror”) and (B) Employee is not offered employment by such
Acquiror for the same or a substantially similar executive position and with the
same or substantially similar compensation and other benefit opportunities in
the aggregate, in each case as enjoyed by Employee immediately before the Change
in Control (provided, however, that (i) if Employee receives gross aggregate
proceeds (whether in cash or property) in excess of one million dollars
($1,000,000) as a result of such Change in Control in respect of options, rights
or awards under any of Employer’s incentive compensation plans (including shares
held following the exercise of any option), with the value of the non-cash
portion, if any, of such proceeds being determined in good faith by the Board at
fair market value as of the date of such Change in Control, the determination of
whether Employee is offered “substantially similar compensation and other
benefits opportunities” shall be made without regard to equity-based
compensation opportunities, and (ii) if clause (i) does not apply, equity-based
compensation opportunities offered by such Acquiror shall be deemed to be
“substantially similar” to the equity-based compensation opportunities enjoyed
by Employee immediately before the Change in Control if such equity-based
compensation opportunities offered by Acquiror are on market-appropriate terms
for a company of Employer’s size and industry). Notwithstanding the foregoing,
Employee will not have “good reason” to terminate his employment unless (i) he
provides the Board with a written notice detailing the specific circumstances
alleged to constitute “good reason” within ninety (90) days after Employee first
learns (or should have learned) of the first occurrence of such


6

--------------------------------------------------------------------------------

EXHIBIT 10.1


circumstances, (ii) Employer is given a period of thirty (30) days following
receipt of such written notice to cure the applicable “good reason” condition,
if susceptible to cure, and (iii) Employee actually terminates employment within
thirty (30) days following the expiration of Employer’s thirty (30) day cure
period described above. For the avoidance of doubt, Employee agrees that neither
the Restructuring nor any transactions contemplated pursuant thereto or to the
RSA, shall constitute “good reason” hereunder, and Employee hereby waives any
right to claim “good reason” solely by virtue of consummation thereof.
(ii)    If Employee gives notice to terminate his employment without “good
reason” pursuant to the first sentence of Section 8(a)(i) above, Employer shall
have the right to waive all or any portion of the required notice period, and
terminate Employee’s employment early, without re-characterizing such
termination as a voluntary termination by Employee without “good reason”;
provided, however, that notwithstanding such early termination, Employee shall
remain entitled to payment of compensation and all other benefits to which
Employee would have been entitled hereunder in respect of such notice period in
the absence of such early termination.
(iii)    If Employee terminates his employment hereunder with “good reason”
effective on a date earlier than the end of the Initial Term or any
then-applicable Extension Period, then (a) any and all options, rights or awards
under any of Employer’s incentive compensation plans that have been granted to,
and that have not been forfeited by, Employee before the date of such
termination shall immediately vest on a prorated basis to reflect the portion of
the applicable vesting period lapsed as of the date of termination; (b) Employee
shall receive a cash severance amount (the “Cash Severance”) equal to the
product of (x) Employee’s Applicable Base and (y) one (1.0) (the “Severance
Multiple”), such Cash Severance (in all circumstances contemplated under this
Agreement) to be paid:
(1)    sixty-five percent (65%) upon the next regular payroll date of Employer
following the effectiveness of the Release (as defined below) and the remaining
thirty-five percent (35%) in equal monthly installments for six (6) months
beginning on the first (1st) regular payroll date of Employer following the six
(6) month anniversary of the effective date of termination, except that in the
event of a Qualifying Change in Control (as defined below) occurring prior to
any scheduled payment date for such deferred payments, such deferred payments
shall be paid in full in a single lump sum on the later of (x) the closing date
of such Qualifying Change in Control and (y) the first (1st) regular payroll
date of Employer following the six (6) month anniversary of the effective date
of the termination; or


7

--------------------------------------------------------------------------------

EXHIBIT 10.1


(2)    in the case of a termination upon or within twenty-four (24) months
following a Qualifying Change in Control, in a single lump-sum payment on the
effective date of the termination; and
(c) subject to Employee’s timely election and COBRA continuation of health
insurance continuation coverage under Employer’s applicable benefit plans, a
monthly cash reimbursement, for the period of twelve (12) months following the
termination of the Agreement (or if earlier, until Employee ceases enrollment in
such continuation coverage), of the portion of Employee’s cost of COBRA premiums
that is in excess of the active-employee cost of such coverage (which
active-employee cost shall be the responsibility of Employee), with such monthly
cost-reimbursement being paid by Employer directly to the coverage provider in
accordance with Employer’s past practices; (d) Employee shall continue to
receive the perquisites specified in Section 3(f) for the period of one (1) year
following the termination of the Agreement (provided, however, that if such
perquisites are not available under Employer’s benefit plans or applicable law,
Employer shall be responsible for the reasonable cost of providing equivalent
perquisites); and (e) the prorated portion, up to and including the termination
date, of any current year STIP as and when determined in the ordinary course of
the calculation of current year STIP due to other executives of Employer. The
benefits described in clauses (a) through (e) above shall be referred to herein
as the “Severance Benefits.” For the avoidance of doubt, to the extent that any
of the Severance Benefits (in relation to any form of termination of employment
under this Agreement) are deferred and not paid in full to Employee on the
effective date of his termination, and Employee should later die prior to
receiving such deferred Severance Benefits, any outstanding Severance Benefits
due and owing to Employee at the time of his death shall be paid in full in a
single lump sum to Employee’s estate upon presentation to Employer of a
certified death certificate. As used herein, the term “Qualifying Change in
Control” means a Change in Control (as defined below) that constitutes a change
in the ownership or effective control of Employer, or in the ownership of a
substantial portion of the assets of Employer, in either case within the meaning
of Section 409A (as defined below).
For purposes of this Agreement, the “Applicable Base” shall be the sum of (a)
the annual rate of Employee’s Base Salary pursuant to Section 3(a) in effect at
the time of termination of employment (but no less than such rate of such Base
Salary as of the Commencement Date) and (b) the amount of Employee’s Target STIP
award for the year in which the termination occurs (but no less than the amount
of such Target STIP for the year in which the Commencement Date occurs).
(b)    By Employer for Good Cause
(i)    Employer may terminate the employment of Employee hereunder for “good
cause” (as defined below) immediately upon written notice.
(ii)    As used herein, “good cause” shall mean:


8

--------------------------------------------------------------------------------

EXHIBIT 10.1


(1)    Employee’s conviction of, or entry of a plea of guilty or “nolo
contendere” to, either (x) a felony or (y) any other crime that has, or could be
reasonably expected to have, a materially adverse impact on the performance of
Employee’s duties to Employer or otherwise result in material injury to the
reputation or business of Employer;
(2)    Employee’s engaging in criminal misconduct involving moral turpitude if,
as a result, in the reasonable judgement of Employer, Employee’s credibility and
reputation no longer conform to the standard required of Employer’s executives;
(3)    Employee’s willful failure to take actions permitted by law and necessary
to implement Employer’s policies that the Board (or Employee’s direct
supervisor) has communicated to him in writing, provided that such policies that
are reflected in minutes of a Board meeting attended in its entirety by Employee
shall be deemed communicated to Employee;
(4)    Employee’s willful and continued failure to devote substantially his full
business time, energy and attention to his duties as an senior vice president of
Employer or its affiliates as contemplated in Section 5(a) above, following
written notice from the Board (or Employee’s direct supervisor) to Employee of
such failure; or
(5)    Employee’s willful breach of any material provision of this Agreement.
With respect to clauses (2) through (5) above, such circumstances shall not
constitute “good cause” unless Employee has failed to cure such circumstances
within thirty (30) days following written notice thereof from Employer
identifying in reasonable detail such circumstances constituting “good cause”;
provided, that during such cure period Employee shall not be entitled to any
compensation hereunder other than continued payment of Base Salary and benefits
pursuant to Section 3(d) and Section 3(f), and upon Employee’s failure to cure,
the termination of employment shall be deemed effective as of the date of
Employer’s delivery of written notice of termination for “good cause.” For
purposes of this Agreement, no act or failure to act on Employee’s part shall be
considered “willful” unless it is done, or omitted to be done, by him in bad
faith or without reasonable belief that his action or omission was in the best
interests of Employer. Any act or failure to act pursuant to express authority
given by resolution duly adopted by the Board or pursuant to the advice of legal
counsel for Employer or any of its subsidiaries (other than in-house legal
counsel) shall be conclusively presumed to be done, or omitted to be done, in
good faith and in the best interests of Employer.


9

--------------------------------------------------------------------------------

EXHIBIT 10.1


(iii)    Termination of the employment of Employee by Employer (other than by
reason of any non-renewal of employment in accordance with Section 2 or by
reason of Employee’s death or permanent disability in accordance with Section 7)
shall, unless such termination is for a reason expressly specified in this
Agreement as good cause, be deemed to be a termination of employment by Employer
“without good cause.”
(c)    By Employer Without Good Cause
(i)    Employer may terminate the employment of Employee hereunder without “good
cause” immediately upon written notice. If Employer shall terminate the
employment of Employee without “good cause” (other than due to permanent
disability) effective on a date earlier than the end of the Initial Term or any
then-applicable Extension Period, then Employee shall be entitled to receive the
Severance Benefits.
(ii)    The parties agree that, because there can be no exact measure of the
damages that would occur to Employee as a result of a termination by Employer of
Employee’s employment without “good cause,” the payments and benefits paid and
provided pursuant to Section 8 shall be deemed to constitute liquidated damages
and not a penalty for Employer’s termination of Employee’s employment without
“good cause,” and Employer agrees that Employee shall not be required to
mitigate his damages.
(d)    Change in Control
(i)    If a Change in Control of Employer shall occur, then any and all options,
rights or awards under any of Employer’s incentive compensation plans that have
been granted to, and that have not been forfeited by, Employee before the date
of such Change in Control (including, for the avoidance of doubt, any awards
granted or allocated in accordance with the preceding clause (a) of this Section
8(d)(i)) shall be deemed to have vested in full as of immediately before the
date of such Change in Control.
(ii)    If the employment of Employee is terminated “in connection with a Change
in Control” (as defined below), then, for purposes of determining the Severance
Benefits, (I) the Severance Multiple shall be one times (1.0x) and (II) the
period of COBRA premium reimbursement under clause (d) of Section 8(a)(iii)
above shall be twelve (12) months. For purposes of this Section 8(d)(ii):
(1)    A termination of employment shall be deemed to be “in connection with a
Change in Control” (A) if Employer terminates the employment of Employee
hereunder without “good cause” (other than due to permanent disability) either
on the effective date of a Change in Control, or in anticipation of or
preparation for a reasonably expected and specific Change in Control (as


10

--------------------------------------------------------------------------------

EXHIBIT 10.1


determined by the Board in good faith), or (B) if, within twenty-four (24)
months following a Change in Control, either Employer terminates the employment
of Employee hereunder without “good cause” (other than due to permanent
disability) or Employee terminates his employment hereunder with “good reason.”
(iii)    The term “Change in Control” shall mean any of the following that
occurs after the Commencement Date:
(1)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended, including the
regulations and other applicable authorities thereunder (the “Exchange Act”))
(“Person”), other than any Designated Holder (as defined below) or Designated
Holders acting as a group, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) (“Beneficial Owner”), directly or indirectly,
of securities of Employer (not including in the securities beneficially owned by
such Person any securities acquired directly from Employer or its affiliates)
representing forty percent (40%) or more of the combined voting power of
Employer’s then-outstanding voting securities entitled to vote generally in the
election of directors;
(2)    members of the Incumbent Board cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the consummation of the Restructuring whose election, or
nomination for election by Employer’s stockholders, was approved by a vote of at
least a majority of the directors then constituting the Incumbent Board shall be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board (with the term “Incumbent Board” to mean the members of
the Board as of immediately following the consummation of the Restructuring);
(3)    approval by the shareholders of Employer of a complete dissolution or
liquidation of Employer;
(4)    any sale or disposition to a Person of all or substantially all of the
assets of Employer (including by way of merger of any direct or indirect
subsidiary of Employer with any other corporation or entity); and
(5)    there is consummated a merger or consolidation of Employer, other than
(A) a merger or consolidation immediately following which the individuals who
constitute the Incumbent Board immediately prior thereto constitute


11

--------------------------------------------------------------------------------

EXHIBIT 10.1


at least a majority of the board of directors of Employer, the entity surviving
such merger or consolidation, or, if Employer or the entity surviving such
merger or consolidation is then a subsidiary, the ultimate parent thereof, (B) a
merger or consolidation (or similar transaction) following which no Person is or
becomes a Beneficial Owner, directly or indirectly, of securities of Employer or
the entity surviving such merger or consolidation (not including in the
securities beneficially owned by such Person any securities acquired directly
from Employer or its affiliates) representing forty percent (40%) or more of the
combined voting power of the then-outstanding securities of Employer or the
entity surviving such merger or consolidation (other than a Person that was,
prior to such merger or consolidation (or similar transaction) a Beneficial
Owner, directly or indirectly, of securities of Employer representing forty
percent (40%) or more of the combined voting power of Employer’s
then-outstanding securities), or (C) a merger or consolidation (or similar
transaction) following which the individuals and entities that were the
Beneficial Owners of the outstanding voting securities of Employer remain direct
or indirect Beneficial Owners of forty percent (40%) or more of the combined
voting power of the then-outstanding securities of Employer or the entity
surviving such merger or consolidation.
As used herein, the term “Designated Holder” means any of the following, or any
of their respective controlled affiliates, or any fund or account managed,
advised or controlled by any of the following or any of their respective
controlled affiliates: Highbridge Capital Management, LLC, Wolverine Asset
Management, LLC, Corre Partners Management, LLC, Whitebox Advisors LLC, and SGF,
Inc.
(e)    If the employment of Employee is terminated for “good cause” or if
Employee voluntarily terminates his employment without “good reason,” Employer
shall pay to Employee any compensation earned but not paid to Employee prior to
the effective date of such termination and shall provide such benefits as are
required by applicable law or the terms of relevant benefit plans of Employer;
provided, that for purposes of this sentence, any unpaid prior-year STIP shall
be forfeited as of such termination. Under such circumstances, such payment
shall be in full and complete discharge of any and all liabilities or
obligations of Employer to Employee hereunder, and Employee shall be entitled to
no further benefits under this Agreement.
(f)    Employer’s obligations to provide the Severance Benefits or any benefits
pursuant to clause (ii) of Section 3(i)(A) above shall be conditioned upon
Employee’s timely execution, delivery to Employer, and non-revocation of the
release of claims substantially in the form attached hereto as Appendix A (the
“Release”), and the expiration of the period (if any) during which the Release
can be revoked within the fifty-five (55) day period following Employee’s date
of termination; provided, that, if such fifty-five (55) day period spans two (2)
calendar years, no


12

--------------------------------------------------------------------------------

EXHIBIT 10.1


Severance Benefits that would constitute non-qualified deferred compensation
subject to Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), shall be paid or commenced to be paid until the second year,
with the first payment including any amount that would have been paid during
such fifty-five (55) day period but for this sentence being made promptly
following such fifty-five (55) day period. Employer and Employee agree that,
should Employer fail to provide the Severance Benefits to Employee, the Release
shall be void ab initio.
9.    Inventions and Other Intellectual Property. Employee agrees that during
the term of his employment by Employer, he will disclose to Employer (and no one
else) all, and will not use for his own benefit or otherwise misappropriate any,
ideas, methods, plans, developments or improvements known by him which relate
directly or indirectly to A.M. Castle’s Business (as defined below), whether
acquired by Employee before or during his employment by Employer. Employee
acknowledges that all inventions, innovations, improvements, developments,
methods, designs, analyses, drawings, reports, and similar or related
information (whether or not patentable) that relate to the actual or anticipated
business, research and development, or existing or future products or services
of Employer and that are conceived, developed, or made by Employee while
employed by Employer (“Work Product”) belong to Employer. Any copyrightable work
falling within the definition of Work Product shall be deemed a “work made for
hire” as such term is defined in 17 U.S.C. Section 101, and ownership of all
right, title, and interest therein shall vest in Employer. To the extent that
any Work Product is not deemed a “work made for hire” under applicable law, or
all right, title, and interest in and to such Work Product has not automatically
vested in Employer, Employee hereby irrevocably assigns, transfers, and conveys,
to the full extent permitted by applicable law, all right, title, and interest
in and to the Work Product on a worldwide basis to Employer without further
consideration. Employee will promptly disclose such Work Product to Employer and
perform all actions requested by Employer (whether during or after employment)
to establish and confirm such ownership (including without limitation,
assignments, consents, powers of attorney, and other instruments). Nothing in
this Section 9 shall be construed as requiring any such communication where the
idea, plan, method or development is lawfully protected from disclosure as a
trade secret of a third party or by any other lawful prohibition against such
communication.
10.    Confidential Information and Trade Secrets; Non-Disparagement.
(a)    For purposes of this Agreement, the term “A.M. Castle’s Business” shall
mean any business in which Employer or any of its subsidiaries is engaged,
including, without limitation, the business of distributing specialty metals to
customers within the producer durable equipment, aerospace, heavy industrial
equipment, industrial goods, construction equipment, oil and gas, and retail
sectors in the Restricted Area (as defined below). In this business, Employer
generates a tremendous volume of Confidential Information and Trade Secrets,
which it hereby agrees to share with Employee, and which Employee will have
access to and knowledge of through


13

--------------------------------------------------------------------------------

EXHIBIT 10.1


or as a result of Employee’s employment with Employer. “Confidential Information
and Trade Secrets” includes any information, data or compilation of information
or data developed, acquired or generated by Employer, or its employees
(including information and materials conceived, originating, discovered, or
developed in whole or in part by Employee at the request of or for the benefit
of Employer or while employed by Employer) that is not generally known to
persons who are not employees of Employer, and that Employer generally does not
share other than with its employees, or with its customers and suppliers on an
individual transactional basis. “Confidential Information and Trade Secrets” may
be written, verbal or recorded by electronic, magnetic or other methods, whether
or not expressly identified as “Confidential” by Employer.
(b)    “Confidential Information and Trade Secrets” includes, but is not limited
to, the following information and materials:
(i)    Financial information, of any kind, pertaining to Employer, including,
without limitation, information about the profit margins, profitability, income
and expenses of Employer or any of its divisions or lines of business;
(ii)    Names and all other information about, and all communications received
from, sent to or exchanged between, Employer and any person or entity that has
purchased, contracted, hired, or chartered equipment, vehicles, vessels,
personnel or services, or otherwise entered into a transaction with Employer
regarding A.M. Castle’s Business, or to which Employer has made a proposal with
respect to A.M. Castle’s Business (such person or entity being hereinafter
referred to as “Customer” or “Customers”);
(iii)    Names and other information about Employer’s employees, including their
experience, backgrounds, resumes, compensation, sales or performance records or
any other information about them;
(iv)    Any and all information and records relating to Employer’s contracts,
transactions, charges, prices, or sales to its Customers, including invoices,
proposals, confirmations, statements, accounting records, bids, payment records
or any other information regarding transactions between Employer and any of its
Customers;
(v)    All information about the employees, agents or representatives of
Customers who are involved in evaluating, providing information for, deciding
upon, or committing to purchase, sell or otherwise enter into a transaction
relating to A.M. Castle’s Business (each such individual being hereinafter
referred to as a “Customer Representative”) including, without limitation, with
respect to any such individual, his name, address, telephone and facsimile
numbers, email addresses, titles, positions, and duties, and all records of
communications to, from or with any such Customer Representative;


14

--------------------------------------------------------------------------------

EXHIBIT 10.1


(vi)    Any and all information or records relating to Employer’s contracts or
transaction with, or prices or purchases from any person or entity from which
Employer has purchased or otherwise acquired goods or services of any kind used
in connection with A.M. Castle’s Business (each such person or entity being
hereinafter referred to as a “Supplier”), including invoices, proposals,
confirmations, statements, accounting records, bids, payment records or any
other information documents regarding amounts charged by or paid to suppliers
for products or services;
(vii)    All information about the employees, agents or representatives of
Suppliers who are involved in evaluating, providing information for, deciding
upon, or committing to purchase, sell or otherwise enter into a transaction
relating to A.M. Castle’s Business (each such individual being hereinafter
referred to as “Supplier Representative”) including, without limitation, with
respect to any such individual, his name, address, telephone and facsimile
numbers, email addresses, titles, positions, and duties, and all records of
communications to, from or with any such Supplier Representative;
(viii)    Employer’s marketing, business and strategic growth plans, methods of
operation, methods of doing business, cost and pricing data, and other
compilations of information relating to the operations of Employer.
(c)    Employee acknowledges that all notes, data, forms, reference and training
materials, leads, memoranda, computer programs, computer print-outs, disks and
the information contained in any computer, and any other records that contain,
reflect or describe any Confidential Information and Trade Secrets belong
exclusively to Employer. Employee shall promptly return such materials and all
copies thereof in Employee’s possession to Employer upon termination of his
employment, regardless of the reasons therefor.
(d)    During Employee’s employment with Employer and thereafter, Employee will
not copy, publish, convey, transfer, disclose or use, directly or indirectly,
for Employee’s own benefit or for the benefit of any other person or entity
(except Employer) any Confidential Information and Trade Secrets. Employee’s
obligation shall continue in full force and effect at all times during and after
the termination of Employer’s employment. Employee will abide by all rules,
guidelines, policies and procedures relating to Confidential Information and
Trade Secrets implemented and/or amended from time to time by Employer.
Notwithstanding the foregoing, Employee will not be held criminally or civilly
liable under any federal or state trade secret law for any disclosure of a trade
secret that is made (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. If Employee files a lawsuit for retaliation by Employer for
reporting a suspected violation of law, Employee may disclose Employer’s trade
secrets to


15

--------------------------------------------------------------------------------

EXHIBIT 10.1


Employee’s attorney and use the trade secret information in the court proceeding
if Employee (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.
(e)    Employee agrees that at no time during or following his employment with
Employer shall he make any disparaging, defamatory, or untrue public comments
(whether orally, in writing, through electronic media, or otherwise) regarding
Employer or any of its affiliates, or any of its or their respective current or
former shareholders, directors, officers, or employees in any respect. Employer
agrees to use reasonable efforts to instruct each of its directors and officers
to, at no time during or following Employee’s employment with Employer, make any
disparaging, defamatory, or untrue public comments (whether orally, in writing,
through electronic media, or otherwise) regarding Employee in any respect.
Notwithstanding anything herein to the contrary, or in any agreement or
communication between Employer and Employee, (x) the confidentiality and
nondisclosure obligations herein shall not prohibit or restrict Employee from
initiating communications directly with, or responding to any inquiry from, or
providing testimony before, the SEC, any other governmental agency, any
self-regulatory organization or any other state or federal regulatory authority,
regarding any possible securities law violations, and (y) Employer shall not
enforce or threaten to enforce, any confidentiality agreement or other similar
agreement, nor take or threaten to take any other action against Employee for
engaging in the types of communications described in (x) above.
11.    Noncompetition and Nonsolicitation.
(a)    During the term of Employee’s employment, Employer agrees to provide, and
to continue to provide Employee, on a daily, weekly, monthly and continual
basis, access to, and the use of, its “Confidential Information and Trade
Secrets” concerning A.M. Castle’s Business, and Employer’s employees, Customers
and Customer Representatives, Suppliers and Supplier Representatives and
Employer’s transactional histories with all of them, as well as information
about the logistics, details, revenues and expenses of A.M. Castle’s Business,
in order to allow Employee to perform Employee’s duties under this Agreement,
and to develop or continue to solidify relationships with Customers, Customer
Representatives, Suppliers and Supplier Representatives. Employee acknowledges
that new and additional Confidential Information and Trade Secrets regarding
each of these matters is developed by Employer as a part of its continuing
operations, and Employer hereby agrees to provide Employee access to and use of
all such new, additional and continuing Confidential Information and Trade
Secrets, and Employee acknowledges that access to such new, additional and
continuing Confidential Information and Trade Secrets is essential for Employee
to be able to perform, and to continue to perform, Employee’s duties under this
Agreement. In addition, Employer agrees to provide, and to continue to provide,
training, education, direction and development to Employee with respect to all
of Employer’s business methods, processes, procedures, software and information,
including newly developed and newly discovered


16

--------------------------------------------------------------------------------

EXHIBIT 10.1


information, in order to ensure that Employee can perform Employee’s duties
hereunder and participate in A.M. Castle’s Business.
(b)    In consideration of Employer’s agreement to provide Employee with access
to and use of its Confidential Information and Trade Secrets, including new,
additional and continuing Confidential Information and Trade Secrets, and to
provide training, Employee agrees to refrain from competing with Employer, or
otherwise engaging in Restricted Activities, within the Restricted Area, each as
defined herein, during the Restricted Period.
(c)    Restricted Period. Employee agrees that Employee will not, directly or
indirectly, engage in any of the Restricted Activities within the Restricted
Area during the Restricted Period. For purposes of this Agreement, the
“Restricted Period” shall mean the term of Employee’s employment with Employer,
including the Initial Term and any Extension Period, and thereafter until the
expiration of the twelve (12) month period following the termination of such
employment (the “Restricted Period”).
(d)    Restricted Activities. Restricted Activities shall mean and include all
of the following:
(i)    directly or indirectly, owning, managing, operating, joining,
controlling, being employed by, or participating in the ownership, management,
operation or control of, or being connected in any manner with, including,
without limitation, holding any position as an employee, officer, director,
agent, independent contractor, recruiter, consultant, partner, shareholder,
investor, lender, underwriter or in any other individual or representative
capacity in, any person, entity or business that is engaged in A.M. Castle’s
Business (a “Restricted Enterprise”). The restrictions of this section shall not
be violated by (i) the ownership of no more than 5% of the outstanding
securities of any company whose stock is publicly traded or (ii) following the
termination of Employee’s employment with Employer, his employment by a law
firm, a certified public accounting firm, or a commercial or investment bank
that may have as a client or customer: (A) a Restricted Enterprise or (B) any of
the clients or customers of Employer with whom Employer did business during the
term of Employee’s employment, so long as Employee does not directly or
indirectly serve, advise or consult in any way such Restricted Enterprise or
client or customer of Employer, respectively, during the Restricted Period.
(ii)    Recruiting, hiring or attempting to recruit or hire, either directly or
by assisting others, any other employee of Employer, or any of its customers or
suppliers in connection with A.M. Castle’s Business. For purposes of this
covenant, “any other employee” shall include employees, consultants, independent
contractors or others who are still actively employed by, or doing business
with, Employer, its Customers or Suppliers,


17

--------------------------------------------------------------------------------

EXHIBIT 10.1


at the time of the attempted recruiting or hiring, or were so employed or doing
business at any time within six months prior to the date of such attempted
recruiting or hiring;
(iii)    Communicating, by any means, soliciting or offering to solicit the
purchase, performance, sale, furnishing, or provision of any equipment,
services, or products that constitute any part of A.M. Castle’s Business to, for
or with any Customer, Customer Representative, Supplier or Supplier
Representative; and
(iv)    Using, disclosing, publishing, copying, distributing or communicating
any Confidential Information and Trade Secrets to or for the use or benefit of
Employee or any other person or entity other than Employer.
(e)    Permitted Activities. Subject to Section 5(a) and Section 10, no
provision of this Agreement shall prohibit (i) Employee’s continued consulting
positions, officer positions, board memberships and service with board
committees and/or investments in the entities listed on Schedule 1 attached
hereto (the “Scheduled Entities”) provided that (A) Employee’s role or amount of
time spent with respect to any of the Scheduled Entities does not expand or
increase from that in effect on the Commencement Date, and (B) the nature and
scope of the services and/or products provided by the Scheduled Entities does
not change from that in effect on the Commencement Date, or (ii) such other
activities as may be approved by the Board at any time after the Commencement
Date (collectively, the “Permitted Activities”).
(f)    Restricted Area. The Restricted Area shall mean and include anywhere in
the world.
(g)    Agreement Ancillary to Other Agreements. This covenant not to compete is
ancillary to and part of other agreements between Employer and Employee,
including, without limitation, Employer’s agreement to disclose, and to continue
to disclose, its Confidential Information and Trade Secrets, and its agreement
to provide, and to continue to provide, training, education and development to
Employee.
(h)    Independent Agreements. The parties hereto agree that the foregoing
restrictive covenants set forth herein are essential elements of this Agreement,
and that, but for the agreement of Employee to comply with such covenants,
Employer would not have agreed to enter into this Agreement. Such covenants by
Employee shall be construed as agreements independent of any other provision in
this Agreement. The existence of any claim or cause of action of Employee
against Employer, whether predicated on this Agreement, or otherwise, shall not
constitute a defense to the enforcement by Employer of such covenants.
Notwithstanding the foregoing, Employee’s non-competition restrictions under
this Agreement shall be void ab initio to the extent that the Severance Benefits
are owed to Employee pursuant to Section 8 above and are not actually paid to
Employee at the time scheduled for payment thereof in accordance with this
Agreement (subject


18

--------------------------------------------------------------------------------

EXHIBIT 10.1


to Employer’s right to cure any non-payment within sixty (60) days following
Employee’s written notice of non-payment to the Board or, if Employer disputes
in good faith Employee’s rights to the Severance Benefits, within sixty (60)
days following the final resolution of such dispute).
(i)    Equitable Reformation. The parties hereto agree that if any portion of
the covenants set forth herein are held to be illegal, invalid, unreasonable,
arbitrary or against public policy, then such portion of such covenants shall be
considered divisible both as to time and geographical area. Employer and
Employee agree that, if any court of competent jurisdiction determines the
specified time period or the specified geographical area applicable herein to be
illegal, invalid, unreasonable, arbitrary or against public policy, a lesser
time period or geographical area that is determined to be reasonable,
non-arbitrary and not illegal or against public policy may be enforced against
Employee. Employer and Employee agree that the foregoing covenants are
appropriate and reasonable when considered in light of the nature and extent of
the business conducted by Employer and the Confidential Information and Trade
Secrets and training provided by Employer to Employee.
12.    Injunctive Relief. Employee agrees that damages at law will be an
insufficient remedy to Employer if Employee violates or attempts or threatens to
violate the terms of Section 9, 10 or 11 of this Agreement and that Employer
would suffer irreparable damage as a result of such violation or attempted or
threatened violation. Accordingly, it is agreed that Employer shall be entitled,
upon application to a court of competent jurisdiction, to obtain injunctive
relief to enforce the provisions of such Sections, which injunctive relief shall
be in addition to any other rights or remedies available to Employer, at law or
in equity. In the event that either party commences legal action relating to the
enforcement of the terms of Section 9, 10 or 11 of this Agreement, the
prevailing party in such action shall be entitled to recover from the other
party all of the costs and expenses in connection therewith, including
reasonable fees and disbursements of counsel (both at trial and in appellate
proceedings).
13.    Compliance with Other Agreements. Employee represents and warrants that
the execution of this Agreement by him and his performance of his obligations
hereunder will not conflict with, result in the breach of any provision of or
the termination of or constitute a default under any agreement to which Employee
is a party or by which Employee is or may be bound.
14.    Waiver of Breach. The waiver by Employer of a breach of any of the
provisions of this Agreement by Employee shall not be construed as a waiver of
any subsequent breach by Employee.
15.    Binding Effect; Assignment.
(a)    A.M. Castle’s Business, as defined in Section 10, is carried on by, and
the Confidential Information and Trade Secrets as defined in Section 10 have
been, and will continue


19

--------------------------------------------------------------------------------

EXHIBIT 10.1


to be, developed by Employer and each of Employer’s subsidiaries and affiliates,
all of which shall be included within the meaning of the word “Employer” as that
term is used in Sections 9, 10, 11 and 12 of this Agreement. This Agreement
shall inure to the benefit of, and be enforceable by, Employer and each of the
subsidiaries and affiliates included within the definition of the word
“Employer” as used in Sections 9, 10, 11 and 12.
(b)    The rights and obligations of Employer under this Agreement shall inure
to the benefit of and shall be binding upon the assigns and successors of
Employer by merger, consolidation or otherwise, and in the event of any business
combination or transaction that results in the transfer of all or substantially
all of the assets or business of Employer, Employer shall cause the transferee
to assume the obligations of Employer under this Agreement. This Agreement is a
personal employment contract and the rights, obligations and interests of
Employee hereunder may not be sold, assigned, transferred, pledged or
hypothecated.
16.    Indemnification. Employee shall be entitled throughout the term of this
Agreement and thereafter to indemnification by Employer in respect of any
actions or omissions as an employee, officer or director of Employer (or any
successor thereof) to the fullest extent permitted by law. If Employee is also
entitled to the benefits of indemnification under any separate agreement with
Employer, such agreement is hereby reaffirmed and ratified, and this section
shall be read as complimentary with and not in conflict with or substitution for
such other indemnification agreement. Employer also agrees to obtain directors
and officers (D&O) insurance in a reasonable amount determined by the Board and
to maintain such insurance during the term of this Agreement (as such Agreement
may be extended from time to time) and to ensure that Employee, as a former
officer of Employer, is covered under such D&O insurance as may be purchased by
Employer either as a going concern or in the form of a “tail” policy thereafter.
17.    Entire Agreement. This Agreement (including Appendix A and Schedule 1, as
either may be amended from time to time) contains the entire agreement and
supersedes all prior agreements and understandings, oral or written, with
respect to the subject matter hereof. This Agreement may be changed only by an
agreement in writing signed by the party against whom any waiver, change,
amendment, modification or discharge is sought.
18.    Construction and Interpretation.
(a)    The Board shall have the sole and absolute discretion to construe and
interpret the terms of this Agreement on behalf of Employer, unless another
individual or entity is charged with such responsibility.
(b)    This Agreement shall be construed pursuant to and governed by the laws of
the State of Illinois (but no provision of Illinois law shall apply to cause the
application of the law of a state or jurisdiction other than Illinois).


20

--------------------------------------------------------------------------------

EXHIBIT 10.1


(c)    The headings of the various sections in this Agreement are inserted for
convenience of the parties and shall not affect the meaning, construction or
interpretation of this Agreement.
(d)    Consistent with Section 11(i), the following sentences of this
Section 18(d) shall apply. Any provision of this Agreement that is determined by
a court of competent jurisdiction to be prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non‑authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction. In any
such case, such determination shall not affect any other provision of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect. If any provision or term of this Agreement is susceptible to
two or more constructions or interpretations, one or more of which would render
the provision or term void or unenforceable, the parties agree that a
construction or interpretation that renders the term or provision valid shall be
favored.
(e)    This Agreement shall be construed to the extent necessary to comply with
the provisions of Section 409A of the Code and any Treasury Regulations and
other guidance issued thereunder
19.    Notice. All notices that are required or may be given under this
Agreement shall be in writing and shall be deemed to have been duly given when
received if personally delivered; when transmitted if transmitted by telecopy or
similar electronic transmission method; one working day after it is sent, if
sent by recognized expedited delivery service; and five days after it is sent,
if mailed, first-class mail, certified mail, return receipt requested, with
postage prepaid. In each case notice shall be sent to:
To Employer:
A.M. Castle & Co.
Attention: President
1420 Kensington Road, Suite 220
Oak Brook, IL 60523
Fax: (847) 455-0587

To Employee, at Employee’s home address reflected in the Company’s records.
20.    Venue; Process. The parties agree that all obligations payable and
performable under this Agreement are payable and performable at the offices of
Employer in Oak Brook, DuPage County, Illinois. The parties to this Agreement
agree that jurisdiction and venue in any action brought pursuant to this
Agreement to enforce its terms or otherwise with respect to the relationships
between the parties shall properly lie in the Judicial District Court for DuPage
County or in the United States District Court for the Northern District of
Illinois, Eastern Division, Chicago Office.


21

--------------------------------------------------------------------------------

EXHIBIT 10.1


21.    Six-Month Delay. Notwithstanding any provision of this Agreement to the
contrary, if, at the time of Employee’s termination of employment with Employer,
he is a “specified employee” as defined in Section 409A, and one or more of the
payments or benefits received or to be received by Employee upon such
termination pursuant to this Agreement would constitute deferred compensation
subject to Section 409A, no such payment or benefit will be provided under this
Agreement until the earlier of (a) the date that is six (6) months following
Employee’s termination of employment with Employer and (b) Employee’s death. The
provisions of this Section 21 shall apply only to the extent required to avoid
Employee’s incurrence of any penalty tax or interest under Section 409A.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






22

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
EMPLOYER:

A.M. CASTLE & CO.

/s/ Marec E. Edgar    
By:    Marec E. Edgar
Its:
President

EMPLOYEE:

/s/ Jeremy Steele    
Jeremy Steele






Signature Page – Employment Agreement

--------------------------------------------------------------------------------






APPENDIX A

YOU SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE OF CLAIMS.

RELEASE
1.In consideration of the payments and benefits to be made under the Amended and
Restated Employment Agreement, dated as of ____________________, 20__ (the
“Employment Agreement”), by and between ____________________ (the “Employee”)
and A.M. Castle & Co. (the “Employer”) (each of Employee and Employer, a “Party”
and collectively, the “Parties”), the sufficiency of which Employee
acknowledges, Employee, with the intention of binding Employee and Employee’s
heirs, executors, administrators and assigns, does hereby release, remise,
acquit and forever discharge Employer and each of its subsidiaries and
affiliates (the “Employer Affiliated Group”), their present and former officers,
directors, Employees, shareholders, agents, attorneys, employees and employee
benefit plans (and the fiduciaries thereof), and the successors, predecessors
and assigns of each of the foregoing (collectively, the “Employer Released
Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, that Employee, individually or as a member of a class,
now has, owns or holds, or has at any time heretofore had, owned or held,
arising on or prior to the date hereof, against any Employer Released Party that
arises out of, or relates to, the Employment Agreement, Employee’s employment
with Employer or any of its subsidiaries and affiliates, or any termination of
such employment, including claims (i) for severance or vacation benefits, unpaid
wages, salary or incentive payments, (ii) for breach of contract, wrongful
discharge, impairment of economic opportunity, defamation, intentional
infliction of emotional harm or other tort, (iii) for any violation of
applicable state and local labor and employment laws (including, without
limitation, all laws concerning unlawful and unfair labor and employment
practices) and (iv) for employment discrimination under any applicable federal,
state or local statute, provision, order or regulation, and including, without
limitation, any claim under Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Civil Rights Act of 1988, the Fair Labor Standards Act, the Americans
with Disabilities Act (“ADA”), the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Age Discrimination in Employment Act (“ADEA”),
and any similar or analogous state statute, excepting only:
A.
all rights and entitlements Employee may have under the Employment Agreement to
receive the Severance Benefits;

B.
rights that Employee may have to vested benefits under Employer’s Management
Incentive Plan and any awards granted to Employee thereunder;



Appendix A – Page 1

--------------------------------------------------------------------------------





C.
claims for accrued benefits under any health, disability, retirement, life
insurance or other, similar employee benefit plan (within the meaning of Section
3(3) of ERISA) of the Employer Affiliated Group; and

D.
rights to indemnification Employee has or may have under the by-laws or
certificate of incorporation of any member of the Employer Affiliated Group or
as an insured under any director’s and officer’s liability insurance policy now
or previously in force.

For the avoidance of doubt, nothing in this Release shall release Employer from
its continuing obligations under the Employment Agreement that survive a
termination of the Employment Agreement.
2.Employee acknowledges and agrees that this Release is not to be construed in
any way as an admission of any liability whatsoever by any Employer Released
Party, any such liability being expressly denied.
3.This Release applies to any relief no matter how called, including, without
limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering, costs, and attorneys’
fees and expenses.
4.Employee specifically acknowledges that Employee’s acceptance of the terms of
this Release is, among other things, a specific waiver of Employee’s rights,
claims and causes of action under Title VII, ADEA, ADA and any state or local
law or regulation in respect of discrimination of any kind.
5.Employee acknowledges that Employee has been given a period of forty-five (45)
days to consider whether to execute this Release. If Employee accepts the terms
hereof and executes this Release, Employee may thereafter, for a period of seven
(7) days following (and not including) the date of execution, revoke this
Release. If no such revocation occurs, this Release shall become irrevocable in
its entirety, and binding and enforceable against Employee, on the day next
following the day on which the foregoing seven-day period has elapsed. If
Employee does not timely execute this Release, or if such a revocation occurs,
Employee shall irrevocably forfeit any right to payment of the Severance
Benefits (as defined in the Employment Agreement), but the remainder of the
Employment Agreement shall continue in full force.
6.Employee acknowledges and agrees that Employee has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Employer Released Party with any
governmental agency, court or tribunal. Nothing herein shall limit or impede
Employee’s right to file or pursue an administrative charge with, or participate
in, any investigation before the Securities & Exchange Commission, the Equal


Appendix A – Page 2

--------------------------------------------------------------------------------





Employment Opportunity Commission, or any other local, state, or federal agency,
and/or any causes of actions that by law Employee may not legally waive.
7.Employee represents that Employee has been given an adequate opportunity to
advise the Corporation’s human resources, legal, or other relevant management
division, and has so advised such division in writing, of any facts that
Employee is aware of that constitute or might constitute a violation of any
ethical, legal, or contractual standards or obligations of the Corporation or
any Affiliate. Employee further represents that Employee is not aware of any
existing or threatened claims, charges, or lawsuits that he/she has not
disclosed to the Corporation.
8.Employee acknowledges that Employee has been advised to seek, and has had the
opportunity to seek, the advice and assistance of an attorney with regard to
this Release, and has been given a sufficient period within which to consider
this Release.
9.Employee acknowledges that this Release relates only to claims that exist as
of the date of this Release.
10.Employee acknowledges that the Severance Benefits that Employee is receiving
in connection with this Release and Employee’s obligations under this Release
are in addition to anything of value to which Employee is entitled from
Employer.
11.Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.
12.This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and shall supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein. For the avoidance of doubt, however, nothing in this Release shall
constitute a waiver of any Employer Released Party’s right to enforce any
obligations of Employee under the Employment Agreement that survive the
Employment Agreement’s termination, including without limitation, any
non-competition covenant, non-solicitation covenant or any other restrictive
covenants contained therein.
13.The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.


Appendix A – Page 3

--------------------------------------------------------------------------------





14.Notwithstanding anything to the contrary herein, this Release shall be void
ab initio if Employer fails to provide the Severance Benefits (as defined in the
Employment Agreement) to Employee.
15.This Release may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument. Signatures delivered by facsimile shall be deemed effective for
all purposes.
16.This Release shall be binding upon any and all successors and assigns of
Employee and Employer.
17.Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of Illinois without giving effect to the conflicts of law
principles thereof.
[signature page follows]


Appendix A – Page 4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Release has been signed of _______________, 20___.







    




Appendix A – Page 5

--------------------------------------------------------------------------------






SCHEDULE 1

SCHEDULED ENTITIES AND PERMITTED ACTIVITIES
Permitted Entities:


Permitted Activities:




Schedule 1 – Page 1